PER-CURIAM.
We reverse the temporary support order. The trial court abused its discretion-in ordering the husband to pay $3,000 per month in undifferentiated support to the wife, as there was no evidence in the record to support the conclusion that the husband had the ability to pay this amount. Further, in making the undifferentiated award, the trial court did not identify “which share of the award was for child support and which was intended to be alimony.” Blum v. Blum, 769 So.2d 1142, 1143 (Fla. 4th DCA 2000); see Fleischfresser v. Accursio, 833 So.2d 803, 804 (Fla. 3d DCA 2002).
KLEIN, GROSS, and MAY, JJ., concur.